EXHIBIT 10.34

AMENDMENT NO. 2

TO THE

DELAWARE INVESTMENTS U.S., INC.

STOCK OPTION PLAN

Effective November 8, 2006

This Amendment, made pursuant to Section 8(e) of the Delaware Investments U.S.,
Inc. Stock Option Plan, Effective January 1, 2001 (the “Plan”), and approved by
the Compensation Committee of the Board of Directors of Lincoln National
Corporation at a duly called meeting on November 8, 2006, amends the Plan
effective as of November 8, 2006.

The Plan is amended as follows:

 

Item I. Section 4(d) of the Plan is amended in its entirety to read as follows:

“(d) Call Feature. Upon a Stock holder’s termination of employment with the
Corporation and all its affiliates, the Corporation or, if directed by the
Committee, DIUS will call all shares of Stock held by the Stock holder as of his
termination of employment. In addition, the Committee may, in its sole
discretion, require the Corporation or DIUS to call shares of Stock. Subject to
the following sentence, called Shares will be reacquired by the Corporation or
DIUS as soon as practicable after the call for an amount per share equal to
(1) the Fair Market Value of a share as of the Valuation Date preceding the date
of the call if the call occurs before the expiration of the period after the
Valuation Date during which the shares may be put to the Corporation or DIUS (in
accordance with Section 4(e) below), or (2) the Fair Market Value of a share as
of the Valuation Date following the date of the call if the call occurs after
the expiration of the period after the preceding Valuation Date during which the
shares may be put to the Corporation or DIUS (in accordance with Section 4(e)
below). However, in the case of an outstanding share acquired as the result of
the exercise of an Option occurring prior to November 8, 2006, the Corporation
or DIUS will pay to such Stock holder the Fair Market Value of such share
determined as of the immediately preceeding Valuation Date, less the amount
indicated below:

 

Shares Acquired as Result of

Exercise of Options per Grant

Award Date

   Adjustment to Valuation for
Determination of Put/Call
Price to be Paid

9/10/2001

   - $18.88

3/14/2002

   - $18.86

3/13/2003

   - $18.45

5/13/2004

   - $17.84

11/23/2004

   - $17.78

4/12/2005

   - $17.98

1/12/2006

   - $17.43

Notwithstanding the foregoing, (1) shares that have been held for six months or
less as of the date of a call will not be called as of that date, but will be
called on the date as of which the Stock holder has held the shares for six
months and one day for an amount equal to the amount determined in accordance
with the preceding sentence, and (2) the Corporation or DIUS may, in the sole
discretion of the Committee, delay calling shares held by a Stock holder for
less than one year until the day after the first anniversary of the date on
which the Stock holder acquired such shares, in which case the shares will be
reacquired by the Corporation or DIUS for an amount determined in accordance



--------------------------------------------------------------------------------

with the preceding sentence. Shares called other than upon termination of
employment will be called from each holder of Stock in proportion to the
holder’s total Stock holdings. In the event that a change of control of the
Corporation or DIUS occurs within one year after shares are called from Stock
holder, other than shares that are called as a result of the Stock holder’s
termination of employment, the Stock holder will receive a payment equal to the
excess of the Change of Control Price over the amount paid for a share pursuant
to the call, multiplied by the number of shares called from the Stock holder.”

 

2. Section 4(e) of the Plan is amended in its entirety to read as follows:

“(e) Put Option. An individual who has acquired shares upon the exercise of an
Option and has held those shares for more than six months may put the shares
back to the Corporation. Shares may be put to the Corporation only during the
sixty-day period beginning on the date on which valuation results are
communicated to Stock holders, and the Corporation will pay to the shareholder
the Fair Market Value determined as of the immediately preceding Valuation Date.
Notwithstanding the foregoing, the length of the put period beginning on the
date on which valuation results are communicated to Stock holders may be
modified by the Committee, provided that the change in put period does not
represent a material and adverse change affecting the Stock holders. In
addition, in the case of an outstanding share acquired as the result of the
exercise of an Option occurring prior to November 8, 2006, the Corporation or
DIUS will pay to such Stock holder the Fair Market Value of such share
determined as of the immediately preceeding Valuation Date, less the amount
indicated below:

 

Shares Acquired as Result of

Exercise of Options per Grant

Award Date

   Adjustment to Valuation for
Determination of Put/Call
Price to be Paid

9/10/2001

   - $18.88

3/14/2002

   - $18.86

3/13/2003

   - $18.45

5/13/2004

   - $17.84

11/23/2004

   - $17.78

4/12/2005

   - $17.98

1/12/2006

   - $17.43

At the Corporation’s sole discretion, the amount the Corporation is required to
pay pursuant to the preceding sentence may be paid in (i) cash, (ii) a
promissory note (in substantially the form of the note attached hereto as
Appendix B) that requires payment over a period not to exceed five years with
interest each year at a rate equal to the rate paid on Treasury notes of similar
term and similar subordination plus the increment over that rate paid on
borrowings of similar term and similar subordination by Lincoln with such note
to be guaranteed by Lincoln (with a guaranty in substantially the form of the
agreement attached hereto as Appendix C), (iii) freely tradable shares of common
stock of Lincoln having a market value on the date of transfer to the employee
equal to the amount payable to the employee, or (iv) any combination of (i) and
(ii) or (i) and (iii).”